Woods, C. J.,
delivered the opinion of the court.
“The failure of the assessor to certify and swear to his assessment roll, or to return it on the day named for its return, shall not affect the validity of the assessment, if approved by the board of supervisors or by operation of law,” is the language of § 3783, code of 1892. Under this section, it is contended, for appellant, that the failure to file the roll on or before the first Monday in July, 1892, and the further failure to file the roll on the first Monday in August of the same year, and a filing on August 17, under an order made by the board of supervisors allowing the assessor until first Monday in September, and its approval by the board of supervisors on that day, without opportunity to taxpayers to file objections thereto, does not invalidate the assessment. But this view is maintainable only when § 3783 is wrested from all the other provisions of the code, which constitute one whole, harmonious scheme of assessments.
Looking at the succeeding sections of the code on this subject, we find that, by § 3781, the board of supervisors, at its July meeting, may extend the time for the completion and return of the assessment until the first Monday in August, if it shall then, at the July meeting, be found that the assessor is capable and that good cause be shown for the failure to return the assessment roll at the July meeting. But this section then concludes: “This, however, shall not be done unless it be manifest to the board that the assessment will be completed within that time; otherwise, it shall proceed, under the next succeeding section, to order a new assessment. ’5
Sec. 3785 requires the board of supervisors at its July meeting to examine the assessment rolls returned by the assessor and then determine if a new assessment be necessary; and if the assessor be found to be incapable, or if his assessment be found to be so imperfect that it ought not to be approved, the board may appoint some suitable person other than the assessor to make the assessment and return it as speedily as possible, and within such time as the board of supervisors may prescribe.
*873Sec. 3786 requires assessments made by a person, other, than the assessor, appointed by the board for that purpose, to be returned, if practicable, by the first Monday in September, and when so made and returned, the board shall immediately assemble, receive, and examine the same, and appoint some early day to hear and determine objections thereto, and to publish notice thereof.
There are other sections constituting important parts of this one entire and harmonious scheme for making assessments; but those we have referred to are sufficient to show a total departure by the board, in this case, from the law applicable.
If the board of supervisors can, in the face of the plain requirements of the statute, extend the time for the completion and return of his assessment by a delinquent or incapable assessor until the first Monday in September, what will prevent its extending the time in a like case until November or December ? And if the board can approve an assessment made, as the one in hand was, in utter violation of law, without appointing an early day to give taxpayers notice, in order that they may make objections, where shall the limit to its exercise of arbitrary power be drawn % There is a vast difference between a failure to return an assessment roll on the very day named for its return, followed by compliance on the board’s part with all the other requirements of law, and a failure to return for two months, and an approval, without opportunity to taxpayers to make objections, on the very day fixed by the board’s order for its return. The statute was designed to cure trifling and immaterial delay in returning the assessment, but surely not to authorize assessors to return and boards to approve at their unrestrained pleasure at any time. This question, in a case resting upon the same facts that are disclosed in the present appeal, was decided by us adversely to appellant’s contention, in Reinach v. New England Mortgage Security Co., at the spring term, 1898, of this court, but the case was then thought by us to be so plain as not to require a written opinion.
*874We are persuaded that the decree against the appellees for costs was the result of inadvertence, and the same is set aside and reversed and the appellants are taxed with the costs in the court below and here. With this trifling exception, the decree of the court below is

Affirmed.